           Case 20-03273 Document 9 Filed in TXSB on 07/20/20 Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                           ENTERED
                                                                                             07/20/2020
                                                   )
 In re:                                            )
                                                   )     Case No. 18-33815
 KOONTZ-WAGNER CUSTOM
 CONTROL HOLDINGS LLC,                             )
                                                   )     (Chapter 7)
                  Debtor.                          )
                                                   )
                                                   )
 RODNEY D. TOW, CHAPTER 7                          )
 TRUSTEE,                                          )
                                                   )
                  Plaintiff,                       )       Adversary No. 20-03273
                                                   )
                  v.                               )
                                                   )
 INDUSTRIAL CLIMATE
                                                   )
 ENGINEERING, A DIVISION OF
                                                   )
 AIRXCEL, INC.,
                                                   )
                  Defendant.

  ORDER EXTENDING TIME FOR THE DEFENDANT TO FILE AN ANSWER OR
OTHERWISE RESPOND TO THE TRUSTEE’S ORIGINAL COMPLAINT PURSUANT
               TO FEDERAL BANKRUPTCY RULE 7012

          Came on for consideration the Trustee’s Motion to Extend Time for the Defendant to File

an Answer to the Trustee’s Original Complaint Pursuant to Federal Bankruptcy Rule 7012 (the

“Motion”). The Court has considered the Motion and has determined that the relief sought

therein should be granted. It is therefore,

          ORDERED that the deadline for the above-captioned defendant to file an answer or

otherwise respond to the Trustee’s Original Complaint is hereby extended from August 13, 2020,

until October 12, 2020.

      Signed this ____ day of July, 2020.
Signed: July 20, 2020
        October  17, 2018                 _____________________________________
                                          MARVIN ISGUR,
                                          UNITED____________________________________
                                                  STATES BANKRUPTCY JUDGE
                                                              Marvin Isgur
                                                    United States Bankruptcy Judge
